— In a proceeding pursuant to CPLR 5223 to enforce a judgment, the judgment debtor Dorothy Greiner appeals from an order of the Supreme Court, Westchester County (Cerrato, J.), entered March 13, 1985, which directed her to disclose the whereabouts of her son, the cojudgment debtor George Greiner.
*787Order affirmed, with costs.
Special Term’s order was clearly in accordance with the provisions of CPLR 5223 (see, Siegel, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR C5223:1, p 213). Mollen, P. J., Thompson, Brown and Rubin, JJ., concur.